Desmond, J.
(concurring). If section 283-a of the Tax Law is a licensing statute it is unconstitutional since it sets no sufficient standards for administrative grant, denial or revocation (Packer Collegiate Inst. v. University of State of New York, 298 N. Y. 184, 189, 190). It would be no defense to such invalidity that the State is ready and willing to grant a license to this appellant (Packer opinion, supra). However, the undisputed history of this law’s enforcement since 1932 shows that it has always and in all respects been treated as a mere registration device to provide the State, for proper purposes of tax *396revenue protection, with a list of retail gasoline and oil vendors. So construed, it is not invalid. I concur for affirmance on that ground only.
Conway, Ch. J., Fuld and Burke, JJ., concur with Froessel, J.; Desmond, J., concurs for affirmance in a separate memorandum in which Dye and Van Voorhis, JJ., concur.
Judgment affirmed.